DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. ("Barrett" US 20040034863), and further in view of Walker et al. ("Walker" US 20130091251), and Swaminathan et al. (“Swaminathan” US 20130132507).
 
Regarding claim 1, Barrett teaches A content delivery server comprising: 
a memory storing computer-readable instructions; and [Barrett – Para 0041, 0042: teaches Memory 414 may include a non-volatile memory, wherein memory 414 includes electronically-executable instructions]
one or more processors coupled to the memory, the one or more processors configured to execute the computer-readable instructions to cause the content delivery server to [Barrett – Para 0041, 0042: teaches the electronically-executable instructions of memory 414 may be executed on processor 412 to effectuate functions as described below]
receive a request for a streaming segment [i.e. second channel data] of a video stream [i.e. video data], [Barrett – Para 0069, Fig. 8: teaches at block 804, the channel change request is sent to the headend from the client device. For example, the client device 124 may receive a command from a subscriber via a remote control to change from a first channel to a second requested channel at a time=T]
the streaming segment of the video stream including a series of chunks [i.e. intervals of I units and non-I units], each of the chunks including a set of video frames, a first of the chunks being a first chunk [i.e. first interval of I unit and non-I unit] aligned with a first frame [i.e. I unit in the first interval] in the video stream, [Barrett – Para 0048: teaches I units 502 arrive from time to time, such as at approximate intervals or every predetermined period.  In between I units 502, a multiple of non-I units 504 arrive along data stream 500. Fig. 5: suggests an intra unit 502 and non-intra units 504 in the first interval, wherein intra unit 502 marks the first of an interval of an I unit and non-I unit]
and a second of the chunks being a second chunk [i.e. subsequent interval of I unit and non-I unit] aligned with a second frame [i.e. I unit in the subsequent interval] in the video stream, the second frame being subsequent to the first frame in the video stream, [Barrett - Fig. 5: suggests the second interval starting with another intra unit 502 and non-intra unit 504 subsequent to the first interval.]
determine whether the request was received during a first interval or a second interval of an intra period [i.e. period between I units] between creation of the first chunk and creation of the second chunk, the first interval prior to the second interval in the intra period, wherein [Barrett – Para 0049: teaches a determination of the number of intervening non-I units 504 between a most-recently-received I unit 502 and the time at which a channel change request 430 is received.  Para 0071, Fig. 8: teaches at block 810, an intra unit of video data at a time=(T-X) is retrieved. For example, where "X" equals an amount of temporal distance between the time of receiving a channel change input at the client device 124 and the time of receipt of a most recent past intra unit 502 at the headend 104]
whether the request was received during the first interval or the second interval of the intra period is determined based on a number of chunks [i.e. non-I units] between the first chunk and the second chunk in the series of chunks that have been created at the time of receipt of the request for the HTTP adaptive bitrate streaming segment, [Barrett – Para 0049, Fig. 5: teaches a determination of the number of intervening non-I units 504 between a most-recently-received I unit 502 and the time at which a channel change request 430 is received.  Para 0071, Fig. 8: teaches at block 810, an intra unit of video data at a time=(T-X) is retrieved. For example, where "X" equals an amount of temporal distance between the time of receiving a channel change input at the client device 124 and the time of receipt of a most recent past intra unit 502 at the headend 104]
output the first chunk in response to determining that the request was received during the first interval, and [Barrett – Para 0049: teaches instead of waiting for the arrival of the next I unit 502, video data extractor 416 (of FIG. 4) seeks backward in time and retrieves a previous I unit 502. This previous I unit 502 is, in some implementations, the most-recently-received I unit 502.  Para 0074, Fig. 8: teaches the client receiving and displaying the intra unit of video data]

Barrett teaches a request for a segment of a video stream, but does not explicitly teach receive a request for a HTTP adaptive bitrate streaming segment,
Barrett teaches a first chunk aligned with a first frame in the video stream, but does not explicitly teach a first of the chunks being a first Instantaneous Decoder Refresh chunk aligned with a first Instantaneous Decoder Refresh frame in the video stream,
Barrett teaches a second chunk aligned with a second frame in the video stream, and a second of the chunks being a second Instantaneous Decoder Refresh chunk aligned with a second Instantaneous Decoder Refresh frame in the video stream, the second Instantaneous Decoder Refresh frame being subsequent to the first Instantaneous Decoder Refresh frame in the video stream,
output the second Instantaneous Decoder Refresh chunk in response to determining that the request was received during the second interval.

However, Walker teaches receive a request for a HTTP adaptive bitrate streaming segment, [Walker – Para 0048: teaches a GET operation to retrieve a whole file, often called a segment in the context of dynamic adaptive streaming over HTTP (DASH)]
a first of the chunks being a first Instantaneous Decoder Refresh chunk aligned with a first Instantaneous Decoder Refresh frame in the video stream, [Walker – Para 0120: teaches the first segment, in these examples, may comprise a fully-formed DASH segment (or other media file) including a stream access point (SAP), e.g., an instantaneous decoder refresh (IDR) picture, a clean random access (CRA) picture, or the like (e.g., any intra-coded picture (I-picture)).  Fig. 12: teaches segment 362A aligned with SAP 364]
and a second of the chunks being a second Instantaneous Decoder Refresh chunk aligned with a second Instantaneous Decoder Refresh frame in the video stream, the second Instantaneous Decoder Refresh frame being subsequent to the first Instantaneous Decoder Refresh frame in the video stream, [Walker – Para 0120: teaches the first segment, in these examples, may comprise a fully-formed DASH segment (or other media file) including a stream access point (SAP), e.g., an instantaneous decoder refresh (IDR) picture, a clean random access (CRA) picture, or the like (e.g., any intra-coded picture (I-picture)).  Fig. 12: teaches segment 362B aligned with SAP 366]
Barrett and Walker are analogous in the art because they are from the same field of streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrett in view of Walker to adaptive streaming for the reasons of improving quality by allowing the device to retrieve segments based on the available bandwidth.
Barrett and Walker do not explicitly teach output the second Instantaneous Decoder Refresh chunk in response to determining that the request was received during the second interval.

However, Swaminathan teaches output the second Instantaneous Decoder Refresh chunk in response to determining that the request was received during the second interval. [Swaminathan – Para 0031, Fig. 4: teaches a request 420 for fragment 302 that is currently being generated at the time of the request.  In this case, the content distribution system(s) 130 may receive the request and return the requested fragment to the client at time t2 (this time may be approximate due to small network latencies). As illustrated, the client may receive fragment 302 and initiate playback at approximately time t2.]
Barrett, Walker, and Swaminathan are analogous in the art because they are from the same field of content streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrett and Walker in view of Swaminathan to next fragment requests for the reasons of improving efficiency by utilizing the key frame of the next fragment for content encoded with a codec that utilizes key frames/i-frames [Para 0039].

Regarding claim 2, Barrett, Walker, and Swaminathan teaches the content delivery server of claim 1, wherein 
the first interval is a first half of the intra period; and the second interval is a second half of the intra period. [Barrett – Para 0029: teaches I frames in MPEG-2 data streams for a standard definition digital television channel can arrive as infrequently as every two seconds. Assuming that channel change requests arrive on average somewhere in the middle between two I frames, the average delay time due to waiting for an I frame 306 is approximately one (1) second.]

Regarding claim 4, Barrett teaches A content delivery server, comprising: 
a memory storing computer-readable instructions; and [Barrett – Para 0041, 0042: teaches Memory 414 may include a non-volatile memory, wherein memory 414 includes electronically-executable instructions]
one or more processors coupled to the memory, the one or more processors configured to execute the computer-readable instructions to cause the content delivery server to [Barrett – Para 0041, 0042: teaches the electronically-executable instructions of memory 414 may be executed on processor 412 to effectuate functions as described below]
receive a request for a streaming segment of a video stream, [Barrett – Para 0069, Fig. 8: teaches at block 804, the channel change request is sent to the headend from the client device.]
the streaming segment of the video stream including a series of chunks [i.e. intervals of I units and non-I units], each of the chunks including a set of video frames, a first of the chunks being a first chunk [i.e. first interval of I unit and non-I unit] aligned with a first frame [i.e. I unit in the first interval] in the video stream, [Barrett – Para 0048: teaches I units 502 arrive from time to time, such as at approximate intervals or every predetermined period.  In between I units 502, a multiple of non-I units 504 arrive along data stream 500. Fig. 5: suggests an intra unit 502 and non-intra units 504 in the first interval, wherein intra unit 502 marks the first of an interval of an I unit and non-I unit]
and a second of the chunks being a second chunk [i.e. subsequent interval of I unit and non-I unit] aligned with a second frame [i.e. I unit in the subsequent interval] in the video stream, the second frame being subsequent to the first frame in the video stream, [Barrett - Fig. 5: suggests the second interval starting with another intra unit 502 and non-intra unit 504 subsequent to the first interval.]
determine whether the request was received (ii) during an intra period between creation of the first Instantaneous Decoder Refresh chunk and creation of the second Instantaneous Decoder Refresh chunk, [Barrett – Para 0049: teaches a determination of the number of intervening non-I units 504 between a most-recently-received I unit 502 and the time at which a channel change request 430 is received.  Para 0071, Fig. 8: teaches at block 810, an intra unit of video data at a time=(T-X) is retrieved. For example, where "X" equals an amount of temporal distance between the time of receiving a channel change input at the client device 124 and the time of receipt of a most recent past intra unit 502 at the headend 104]
determine whether the request was received (i) prior to the creation of the first chunk or (ii) during an intra period between creation of the first chunk and creation of the second chunk, [Barrett – Para 0044: teaches to avoid having to wait for an I frame, the broadcast video data delivery is backed up in time into the past. The delivery of broadcast video data 410 to client device 124 for the requested channel is offset in time behind a current broadcast time of the requested channel. Para 0049, Fig. 5: teaches a determination of the number of intervening non-I units 504 between a most-recently-received I unit 502 and the time at which a channel change request 430 is received.  Para 0071, Fig. 8: teaches at block 810, an intra unit of video data at a time=(T-X) is retrieved. For example, where "X" equals an amount of temporal distance between the time of receiving a channel change input at the client device 124 and the time of receipt of a most recent past intra unit 502 at the headend 104]
output the first Instantaneous Decoder Refresh chunk in response to determining that the request was received prior to the creation of the first Instantaneous Decoder Refresh chunk, [Barrett – Para 0044: teaches to avoid having to wait for an I frame, the broadcast video data delivery is backed up in time into the past. The delivery of broadcast video data 410 to client device 124 for the requested channel is offset in time behind a current broadcast time of the requested channel. Consequently, the viewer at client device 124 is presented with broadcast video that is prior to a current broadcast time and thus not current]
output a chunk of a subsequent segment of the video stream for transmission [Barrett –  Para 0074, Fig. 8: teaches the client receiving and displaying the intra unit of video data]
Barrett teaches a request for a segment of a video stream, but does not explicitly teach receive a request for a HTTP adaptive bitrate streaming segment,
Barrett teaches a first chunk aligned with a first frame in the video stream, but does not explicitly teach a first of the chunks being a first Instantaneous Decoder Refresh chunk aligned with a first Instantaneous Decoder Refresh frame in the video stream,
Barrett teaches a second chunk aligned with a second frame in the video stream, and a second of the chunks being a second Instantaneous Decoder Refresh chunk aligned with a second Instantaneous Decoder Refresh frame in the video stream, the second Instantaneous Decoder Refresh frame being subsequent to the first Instantaneous Decoder Refresh frame in the video stream,
output the second Instantaneous Decoder Refresh chunk for transmission in response to determining that the request was received during the intra period, and 
output a third chunk of a subsequent HTTP adaptive bitrate streaming segment of the video stream for transmission in response to determining that the request was received after the creation of the second Instantaneous Decoder Refresh chunk,
the third chunk being a third Instantaneous Decoder Refresh chunk aligned with a third Instantaneous Decoder Refresh frame in the video stream.

However, Walker teaches receive a request for a HTTP adaptive bitrate streaming segment, [Walker – Para 0048: teaches a GET operation to retrieve a whole file, often called a segment in the context of dynamic adaptive streaming over HTTP (DASH)]
a first of the chunks being a first Instantaneous Decoder Refresh chunk aligned with a first Instantaneous Decoder Refresh frame in the video stream, [Walker – Para 0120: teaches the first segment, in these examples, may comprise a fully-formed DASH segment (or other media file) including a stream access point (SAP), e.g., an instantaneous decoder refresh (IDR) picture, a clean random access (CRA) picture, or the like (e.g., any intra-coded picture (I-picture)).  Fig. 12: teaches segment 362A aligned with SAP 364]
and a second of the chunks being a second Instantaneous Decoder Refresh chunk aligned with a second Instantaneous Decoder Refresh frame in the video stream, the second Instantaneous Decoder Refresh frame being subsequent to the first Instantaneous Decoder Refresh frame in the video stream, [Walker – Para 0120: teaches the first segment, in these examples, may comprise a fully-formed DASH segment (or other media file) including a stream access point (SAP), e.g., an instantaneous decoder refresh (IDR) picture, a clean random access (CRA) picture, or the like (e.g., any intra-coded picture (I-picture)).  Fig. 12: teaches segment 362B aligned with SAP 366]
the chunk being a Instantaneous Decoder Refresh chunk aligned with a Instantaneous Decoder Refresh frame in the video stream.[Walker – Para 0120: teaches the first segment, in these examples, may comprise a fully-formed DASH segment (or other media file) including a stream access point (SAP), e.g., an instantaneous decoder refresh (IDR) picture, a clean random access (CRA) picture, or the like (e.g., any intra-coded picture (I-picture)).  Fig. 12: suggests every segment 362 aligned with SAP in the 360 representation]
In addition, the rationale of claim 1 regarding Walker is used for this claim.
Barrett and Walker teach outputting a chunk for transmission, but do not explicitly teach output the second Instantaneous Decoder Refresh chunk for transmission in response to determining that the request was received during the intra period, and 
output a third chunk of a subsequent segment of the video stream for transmission in response to determining that the request was received after the creation of the second chunk,

However, Swaminathan teaches output the second Instantaneous Decoder Refresh chunk for transmission in response to determining that the request was received during the intra period, and [Swaminathan – Para 0031, Fig. 4: teaches a request 420 for fragment 302 that is currently being generated at the time of the request.  In this case, the content distribution system(s) 130 may receive the request and return the requested fragment to the client at time t2 (this time may be approximate due to small network latencies). As illustrated, the client may receive fragment 302 and initiate playback at approximately time t2.]
output a third chunk [i.e. next fragment] of a subsequent segment of the video stream for transmission in response to determining that the request was received after the creation of the second chunk [i.e. current fragment], [Swaminathan – Para 0039, Fig. 6: teaches instead of requesting the current fragment (e.g., the fragment that is currently being generated) as described above in various embodiments, the client may instead request the next fragment (e.g., the next fragment to be generated). For instance, within the context of FIG. 6, instead of requesting fragment 302, the client may instead request fragment 304 to avoid receiving a partial fragment.]
In addition, the rationale of claim 1 regarding Swaminathan is used for this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426


/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426